Exhibit 10.124

TERMINATION AGREEMENT

This TERMINATION AGREEMENT, dated as of June      , 2006 (this “Agreement”), is
entered into by and among Halo Technology Holdings, Inc., formerly Warp
Technology Holdings, operating as Halo Technology Holdings, a Nevada corporation
(“Parent”), WTH Merger Sub, Inc., a Delaware corporation and wholly-owned
subsidiary of Parent (“Merger Sub”) and InfoNow Corporation, a Delaware
corporation (the “Company”). Parent, Merger Sub and the Company are separately
referred to herein as a “Party,” and collectively referred to herein as the
“Parties.”

WHEREAS, on December 23, 2005 the Parties entered into that certain Agreement
and Plan of Merger (the “Merger Agreement”);

WHEREAS, the respective Boards of Directors of Parent, Merger Sub and the
Company have determined that the merger of Merger Sub with and into the Company
(the “Merger”) pursuant to the Merger Agreement, and the other transactions
contemplated by the Merger Agreement, are no longer consistent with, and in
furtherance of, their respective business strategies and goals;

WHEREAS, the Parties desire to terminate the Merger Agreement and each of the
Parties desires to release the other Parties of their respective obligations,
rights, covenants, and agreements under the Merger Agreement and in connection
with the Merger and such other contemplated transactions, under the terms and
conditions hereof;

WHEREAS, each of such respective Boards of Directors of Parent, Merger Sub and
the Company have determined by a vote of a majority of the members of its entire
Board of Directors to terminate the Merger Agreement by mutual consent;

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and intending to be legally bound
hereby, the Parties agree as follows:

1. Termination. Pursuant to Section 8.1(a) of the Merger Agreement, the Parent,
the Merger Sub and the Company hereby mutually consent to the termination of the
Merger Agreement, effective as of the date first written above. The Merger
Agreement is hereby void and there shall be no liability or obligation
thereunder on the part of the Parties or their respective affiliates, officers,
directors or stockholders, other than Parent’s payment obligation under
Section 3 of this Agreement and the Company’s representations and warranties
under Section 4 of this Agreement.

2. Release and Waiver.

(a ) Each of the Releasers hereby waives and releases any right to initiate or
prosecute or participate in the initiating or prosecuting of any and all Claims
against or with respect to any of the Releasees, including, without limitation,
any and all Claims arising out of or concerning in any way the Merger Agreement,
any transactions contemplated therein, and any Party’s securities, whether or
not any of such Claims are now existing or hereafter arising.

(b ) Each of the Releasers hereby releases and forever discharges all Releasees
of and from any and all manner of Claims which the Releaser now has or may
hereafter have against any Releasee arising out of or concerning in any way the
Merger Agreement, any transactions contemplated therein, and any Party’s
securities.

(c ) The release and waiver provided for in this Section 2 (this “Release”) is
intended by the Releaser to be as broad as the law allows and is intended
specifically to be a compromise and release generally of all released Claims of
the Releaser against all Releasees, arising out of or concerning in any way the
Merger Agreement, any transactions contemplated therein, and any Party’s
securities.

(d ) Each of the Releasers hereby specifically waives any purported right to
challenge the validity or seek rescission of, or to vitiate, this Release on the
ground that any information was kept concealed from the Releaser by any of the
Releasees, and each of the Releasers agrees that no remedy shall be available
for any such alleged non-disclosure, and that the right to rescind this Release
on any such grounds is hereby expressly waived. Each of the Releasers
specifically acknowledges that they might hereafter discover facts in addition
to or different from those which they now know or believe to be true with
respect to the subject matter of the Claims released, but nonetheless Releaser
shall be deemed to have fully, finally, and forever settled and released any and
all Claims whether known or unknown, suspected or unsuspected, contingent or
non-contingent, which now exist, heretofore have existed, or may come to exist
in the future upon any theory of law or equity now existing or coming into
existence in the future.

(e ) Notwithstanding anything to the contrary in this Agreement, the Company
shall not release any claim for payment under Section 3 of this Agreement and
Parent and Merger Sub shall not release any claim for breach of the
representations and warranties set forth in Section 4 of this Agreement.

3. Payment of Expenses. In consideration of this Agreement, Parent agrees to pay
to the Company the aggregate amount of Two Hundred Thousand Dollars ($200,000),
in cash, by wire transfer in immediately available funds, payable (i) One
Hundred Thousand Dollars ($100,000) on or before August 1, 2006, and (ii) an
additional One Hundred Thousand Dollars ($100,000) on or before October 7, 2006.

4. Company Representations and Warranties. In order to induce Parent and Merger
Sub to enter into this Agreement, the Company hereby represents and warrants the
following:

(a) From and after the date of the Merger Agreement until its termination
pursuant to this Agreement, the Company has not received any Company Superior
Proposal.

(b) From and after the date of the Merger Agreement until its termination
pursuant to this Agreement, the Company has not violated Section 5.4 of the
Merger Agreement.

5. Confidentiality. Notwithstanding the foregoing, the Confidentiality Agreement
by and among Parent and the Company, dated as of September 26, 2005 remains in
full force and effect.

6. Miscellaneous.

(a ) Expenses. Except as set forth in Section 3 of this Agreement, all costs and
expenses incurred in connection with this Agreement, the Merger Agreement, and
the transactions contemplated hereby and/or thereby shall be paid by the Party
incurring such expense.

(b ) Counterparts. This Agreement may be executed in counterparts, all of which
shall be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Parties, it being understood that all Parties need not sign the same
counterpart. A facsimile or electronic transmission of a signed counterpart of
this Agreement shall be sufficient to bind the Party or Parties whose
signature(s) appear thereon.

(c ) Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
the Parties with respect to the subject matter hereof, other than the
Confidentiality Agreement by and among Parent and the Company, dated as of
September 26, 2005 (which shall survive the execution and termination of this
Agreement).

(d ) Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Delaware, without regard to any applicable
conflicts of law rules.

(e ) Enforcement of Agreement. The Parties agree that irreparable damage would
occur in the event that the provisions of this Agreement were not performed in
accordance with its specific terms or were otherwise breached. It is accordingly
agreed that the Parties shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions thereof in any court of the United States or any state having
jurisdiction, this being in addition to any other remedy to which they are
entitled at law or in equity.

(f ) Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable.

(g ) Publicity. Except as otherwise required by law, none of the Parties shall
issue or cause the publication of any press release or other public announcement
with respect to, or otherwise make any public statement concerning, the
transactions contemplated by this Agreement, without the consent of the other
party, which consent shall not be unreasonably withheld or delayed.

(h ) Benefits. This Agreement will be binding upon, inure to the benefit of and
be enforceable by the Parties and their respective successors and assigns. This
Agreement is also for the benefit of third party “Releasees.

7. Definitions. Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to such terms in the Merger Agreement. In addition to
any other definitions contained in this Agreement, the following words, terms
and phrases shall have the following meanings when used in this Agreement.

(a ) “Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act.

(b ) “Claims” shall mean any action or actions, cause or causes of action, in
law or in equity, suits, debts, liens, security interests, liabilities, claims,
demands, damages, punitive damages, losses, costs, or expenses, and reasonable
attorneys’ fees of any nature whatsoever, including, without limitation, claims
based upon breach of fiduciary or other duty, legal fault, misrepresentation or
omission, negligence, offense, quasi-offense, contract, quasi-contract,
appraisal rights under Delaware law, or any other federal or state law or
regulation, or any other theory, or for actions taken or omitted to be taken in
regard to the other Party’s securities, any statements made about the other
Party’s securities, or any appraisal rights, or actions taken or omitted to be
taken, whether fixed or contingent and including known, suspected or Unknown
Claims, excluding, notwithstanding the foregoing, any claim or cause of action
made pursuant to the applicable Releaser’s rights hereunder or any claim or
cause of action that cannot be waived or released under applicable law.

(c ) “Releaser” means a Party together with all of its subsidiaries, Affiliates,
successors, assigns, representatives, agents and any and all the officers,
directors, representatives, employees, agents, advisors, attorneys, or
accountants of any of the foregoing.

(d ) “Releasees” means a Party together with all of its subsidiaries,
Affiliates, successors, assigns, representatives, agents and any and all the
officers, directors, representatives, employees, agents, advisors, attorneys, or
accountants of any of the foregoing.

(e ) “Unknown Claims” means any and all Claims including, without limitation,
any Claim which the Releaser does not know or even suspect to exist in its or
their favor at the time of the giving of the Release which, if known by it or
them might have affected its or their decision regarding the Releases.

IN WITNESS WHEREOF, Parent, Merger Sub and the Company have caused this
Agreement to be executed and delivered by their respective officers thereunto
duly authorized as of the date first above written.

HALO TECHNOLOGY HOLDINGS, INC.

By: /s/ Ernest Mysogland


Name: Ernest Mysogland
Title: Executive Vice President

WTH MERGER SUB, INC.

By: /s/ Ernest Mysogland


Name: Ernest Mysogland
Title: President and Sole Director

INFONOW CORPORATION

By: /s/ Jeffrey D. Peotter


Name: Jeffrey D. Peotter
Title: Chairman of the Board

